EXHIBIT 10.3

AMENDMENT

Amendment No. 1, dated August 31, 2015 to the Voluntary Termination of
Employment Agreement (the “Agreement”) dated as of August 17, 2015 by and
between Blue Earth Inc., a Nevada corporation (the “Company”) and Brett Woodard.

WHEREAS, the parties desire to amend the Agreement pursuant to the terms and
conditions set forth herein, as of the date hereof.

NOW THEREFORE, in consideration of mutual covenants and premises set forth
herein, and intending to be legally bound, the parties hereto agree as follows:

1.

The second paragraph of Section 1 “Effective Date and Transition Period” is
hereby amended to delete the first two sentences and replace them with the
following:

Executive shall retain the title and duties of CFO through September 30, 2015
(the “Resignation Date”) to insure the orderly filing of certain SEC filings
that must be amended.  Executive shall serve as a consultant from October 1,
2015 through November 30, 2015, the “Transition Period.”

2.

Section 2(b) “Liquidity” is hereby amended to change the August 31, 2015 date to
September 30, 2015.

3.

Miscellaneous

(a)

Except as modified herein, the Agreement shall remain in full force and effect.

(b)

This Amendment may be executed in two or more counterparts (including via
facsimile or portable document format (pdf), each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.

BLUE EARTH INC.




By:  /s/  Johnny R. Thomas

Name:  Johnny R. Thomas

Title:  Chief Executive Officer




EXECUTIVE




/s/ Brett Woodard

Name:  Brett Woodard



